Citation Nr: 1533011	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-41 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) presently rated as 30 percent disabling prior to January 8, 2014, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to January 1983, from August 1986 to December 1986, from February 1989 to May 1989 and August 2002 to August 2003.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of the hearing is associated with the record before the Board.

The Board notes that, in addition to the paper claims file, the record before the Board includes electronic records within Virtual VA and the Veterans Benefits Management Center.  


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to a decision regarding the Veteran's claim.

The Veteran contends that his service-connected PTSD is more severe than the presently assigned ratings represent.   The Veteran underwent VA examinations in June 2008 and January 2014.  At the hearing, the Veteran described symptoms more severe than represented in the prior examination reports, to include symptoms he reported led to a recommendation of in-patient mental health care by his treating physician.  Further, the Veteran reported that he did not discuss or realize some of the issues he was experiencing as related to his PTSD until after the most recent examination during his treatment at a Vet Center.  See hearing transcript at page 9.  In light of these circumstances, the Board has determined that a new VA examination is required to determine the current disability level for the Veteran's PTSD.

Finally, the Board recognizes that the evidence of record includes VA outpatient treatment notes dated through April 27, 2015, including those from the Fitchburg VA Outpatient Clinic (OPC).  Moreover, at the time of the Veteran's May 2015 Travel Board hearing, he discussed his treatment at a Vet Center.  On remand, development to obtain any outstanding, pertinent VA records, to include records from the Fitchburg OPC since April 27, 2015, and from the Vet Center, should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, including the VA treatment records for the period since April 27, 2015, from the Fitchburg OPC, and records from the Vet Center.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to an increased initial rating for PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




